Citation Nr: 1503265	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) from May 15, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had honorable active duty service from September 1971 to September 1974, and other service from September 1974 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  In that action, the RO confirmed and continued a 30 percent disability rating for PTSD.  In April 2011, the RO issued a rating action that increased the appellant's disability rating from 30 to 50 percent, effective May 15, 2010.  

In September 2011, the appellant testified at a video conference hearing before the undersigned.  A transcript of that hearing was prepared and has been included in the claims file for review.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the appellant's asserted symptoms.  The appellant was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the appellant nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in November 2011 at which time the Board confirmed the RO's previous action with respect to the appellant's increased rating claim prior to May 15, 2010, and remanded the issue of entitlement to a disability rating greater than 50 percent for PTSD from May 15, 2010.  The claim was subsequently returned to the Board and the claim was once again remanded in April 2014 for the purpose of obtaining additional evidence.  The claim has since been returned.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The record raises formal claims for entitlement to service connection for hypertension, heart disease, back and hip disabilities, carpal tunnel syndrome, gastroesophageal reflux disease, the residuals of hepatitis C, chronic obstructive pulmonary disorder, a smoking disorder, and obesity - all secondary to the appellant's service-connected PTSD.  These issues of have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate development.  

The appellant's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The appellant's service-connected PTSD is manifested by such symptoms as depression, poor sleep, nervousness, hypervigilance, nightmares, and flashbacks resulting in reduced reliability in social and occupational functioning.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent evaluation for PTSD, after 
May 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.1000, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

This claim arises out of the appellant's submission for an increased disability rating within one year of the original grant of service connection.  In other words, the appellant was initially assigned a 30 percent rating for his PTSD in April 2005 and the appellant then expressed disagreement with that award.  Where the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date or the rating assigned), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the appellant in obtaining evidence.  VA obtained the appellant's service treatment records and post-service medical treatment records.  Moreover, he has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard.

Also, in September 2011, the appellant was afforded the opportunity to testify before the Board.  During that hearing, the appellant described the symptoms and manifestations he was experiencing as a result of his service-connected psychiatric disorder.  He further noted how the symptoms and manifestations affected his daily activities.  The Board is not aware, and the appellant (or his accredited representative) has not suggested the existence of, any additional pertinent evidence not yet received.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the appellant most recently underwent a psychiatric examination in June 2014.  The results of that examination have been included in the claims folder for review.  The most recent report indicated that the examiner was able to review of the available medical treatment records, interview and examine the appellant, and provide the results of the examination.  Therefore, this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The agency of original jurisdiction obtained updated medical records and provided a current examination.  Thereafter, a Supplemental Statement of the Case was issued.  The agency of original jurisdiction substantially complied with the mandates of its April 2014 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that there is no additional evidence that would be reasonably likely to substantiate the claim. 

PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The appellant seeks a disability rating in excess of 50 percent for PTSD.  PTSD is rated under Diagnostic Code 9411, for PTSD, which provides a 50 percent disability rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. Part 4 (2014).

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 (2014) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When, however, evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

The record reveals that the appellant underwent a VA Psychiatric Examination in May 2010.  It was reported that the appellant was prescribed two different types of medications for the treatment of his psychiatric symptoms and manifestations.  At that time, the appellant complained about irritability, sleeplessness, and little social contact with others.  With respect to his family, the appellant indicated that his spouse avoided him, his grown daughter was distant, and he did not have any type of meaningful relationship with his teenage son.  

The examiner reported that the appellant made good contact with the examiner when questioned but was irritable.  His speech was clear and coherent but his affect was constricted.  He was oriented to person, place, and time, and his thought process/content was found to be unremarkable.  It was noted that the appellant was employed although he did have some ill-will towards his supervisor.  While his spouse had complained about his hygiene in the past, the examiner reported that the appellant appeared to have at least minimal personal hygiene.  Memory was reported as normal and while the appellant had experienced thoughts of suicide, he admitted to the examiner that he did not have the actual compunction to complete such an act of violence.  The examiner concluded that the appellant was experiencing mild to moderate daily symptoms as a result of his PTSD.  A GAF score of 50 was assigned.  

The VA treatment records show that the appellant did seek some treatment in 2010 and 2011.  However, of particular note is an annotation from a September 2011 report which states:

	. . . The Veteran indicates that his PTSD symptoms remain essentially the same along with some waxing and waning depressive symptoms.  

The Board would point out that a February 2011 treatment report indicated that the appellant's GAF score was 65 whereas a report from March 2010 showed a decrease in the GAF score to 50.  

Approximately ten months later, the appellant was seen for treatment in July 2012.  At that time, the appellant's GAF score was listed as 62.  The examiner specifically noted that the appellant was not "compliant with treatment".  This note follows reports from May 2012 in which the appellant reported to his local VA Medical Center (VAMC) for treatment after feeling that he wanted to "harm himself".  However, after receiving care, he was released and instructed to complete a psychiatric program that would address his symptoms. 

In response to the Board's Decision/Remand, in which the AMC was directed to obtain another examination of the appellant, such an examination was performed in February 2012.  It is noted that the examiner confirmed the previous diagnosis of PTSD and assigned a GAF score of 51.  The examiner reported that the appellant had:

Occupational and social impairment with reduced reliability and productivity.

However, said occupational limitation was rated as moderate - not moderately severe, severe, or pronounced.  The examiner further wrote that the appellant continued to have difficulty with others, that he avoided situations which caused him stress, he suffered from sleeplessness and irritability, and anxiety.  Again, the examiner noted that the appellant was employed and that he could perform his job.  The psychologist had also reported that the appellant continued to benefit from the administration of psychotropic drugs and therapy.  

Per the appellant's VA medical treatment records, he did seek sporadic care at his local VA facility during 2012.  These same records show that he was admitted to hospital for short periods of time in May, June, and July.  However, those records reveal that he was obtaining treatment for not only depression and anxiety, but also his long-time drug usage and dependence.  The record also shows that he left the hospital after short periods of time because his psychiatric symptoms became less severe and he wanted to return to work.  None of the records indicate that the appellant completed any residential program during this time, and the records suggest that the appellant only sought in-hospital care when his symptoms, involving his PTSD and drug dependence, became overwhelming, but that as soon as those manifestations lessened, he checked himself out of hospital and returned to self-administering his prescribed medications.  

During 2013, the appellant did obtain inpatient care at a local VA facility.  The care lasted from April 2013 to August 2013.  However, these records show that the treatment and program that he was registered therein was for the treatment of drug/alcohol dependence.  He was not hospitalized for his posttraumatic stress disorder.  

The appellant underwent a VA PTSD Examination in June 2014.  The examiner, upon completion of the examination, noted that the appellant had occupational and social impairment with occasional decrease in work efficiency.  It was noted that the appellant would generally function satisfactorily with normal routine behavior, self-care, and conversation.  The examiner further noted that the appellant had completed a three month dependency program and was continuing rehabilitation through treatment at his local VA Medical Center (VAMC).  The examiner noted that the appellant was suffering from recurrent and intrusive memories, flashbacks, avoidance of others or situations, diminished interest in participation of activities, estrangement from others, hypervigilance, poor concentration, sleep disturbance, a depressed mood, anxiety, and mild memory loss.  A GAF score of 56 was assigned.  The examiner further noted:

	. . . this Veteran receives a 56 indicating moderate social and occupational impairment due to PTSD.  This Veteran recently retired from the BVAMC after 28 years of sustained, gainful employment.  Given his employment history, it is the examiner's opinion that his SC PTSD has a mild to moderate impact on his ability to maintain substantially gainful employment.  

Upon reviewing the complete record, the Board would note that over the course of this appeal, when the appellant has undergone VA Psychiatric Examinations, GAF scores ranging from 50 to 62 have been assigned.  Such a designation is significant in that it is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  See also Richard v. Brown, 9 Vet. App. 266 (1996).  Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).

In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 (2014), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182. The Board finds this case distinguishable from Mittleider in that there is no medical evidence of record that the appellant's psychiatric manifestations and symptoms are associated with another disorder and cannot be separated out from that separate condition.

Upon reviewing the record, it is the conclusion of the Board that the evidence does support a disability rating of 50 percent for PTSD, but no higher.  The examinations accomplished have noted depression, isolation, anger-management problems, sleep deprivation, nightmares, and irritability.  The evidence of record does not indicate a higher rating of 70 percent is warranted.  The GAF scores that have been assigned are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Although the appellant acknowledged suicidal thoughts, he also denied intent, and although he reported obsessions he did not engage in obsessive ritualistic behaviors.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record, he was able to converse with others in a clear, coherent manner, even if his affect was at times constricted.  While he experiences a depressed mood, he did not exhibit near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, as he has been found to be able to maintain his personal hygiene and activities of daily living.  

Additionally, over the course of this appeal (the period extending from May 15, 2010, to the present), the appellant has not displayed impaired impulse control, such as unprovoked irritability with periods of self-violence.  VA examination reports and treatment records indicate he was fully alert and oriented at most times of record during the pendency of this.  Overall, the appellant does not experience occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, rather his symptomatology most nearly approximates the criteria for a 50 percent rating for occupational and social impairment with reduced reliability and productivity.  Thus, the Board concludes an initial rating in excess of 50 percent is not warranted.  Furthermore, the Board concludes that, as the appellant has displayed an essentially similar level of impairment since the initiation of this appeal, staged ratings in excess of that already awarded are not warranted for any period during the pendency of this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is cognizant of the appellant's earnest contentions that his PTSD results in a level of impairment which warrants an increased disability rating.  Despite being a layperson, the appellant is certainly competent to report such observable symptomatology as his psychiatric symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The appellant's contentions regarding his PTSD symptomatology are also considered credible by the Board.  Nevertheless, the Board finds the appellant's written and testimonial statements to be of lesser probative value as compared to the VA examination reports, rendered by objective examiners with expertise in assessing psychiatric impairment.

In conclusion, the Board thus denies the appellant's claim for the assignment of a disability rating in excess of 50 percent for PTSD.  As a preponderance of the evidence is against the award of disability ratings in excess of those already assigned, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-Schedular Rating

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extra-schedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the appellant's disabilities and symptomatology.  In other words, the appellant has described symptomatology regarding PTSD that includes anxiety, intrusive thoughts, nightmares and sleep disturbance, irritability, depression, and social isolation.  

The Board is cognizant that the appellant has checked himself into hospital on a number of occasions since May of 2010.  However, these hospitalizations have been for the treatment of not just his service-connected psychiatric disorder but also for his non-service-connected drug dependence.  Moreover, during this time periods, the appellant has been assigned temporary total ratings for hospitalization and the records from these periods of hospitalization do not suggest that the appellant would be better served by long periods of stay for specific treatment of his PTSD.  Also, these same records show that once the appellant checked himself out of hospital, he returned to his place of employment.  In other words, his employment was not interfered therewith.  

Here, the appellant does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.

In short, there is nothing in the record to indicate that this service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2014) is not warranted.


ORDER

A disability rating greater than 50 percent for service-connected PTSD, from May 15, 2010, is denied.   




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


